DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/25/2022 has been entered.

Response to Amendment
This is responsive to the amendment filed on 10/25/2022. Claims 1-20 are currently pending in the present application.
 
Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 9/2/2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Response to Arguments
Applicant’s arguments filed on 10/25/2022 with respect to claims 1-20 have been considered but they are moot in view of the new ground of rejection.

Claim Objections
Claims 6, 16 and 20 are objected to because of the following informalities:
	
	As per claims 6 and 16, the claims recite “RLC” which should be spelled out.
	As per claim 20, the claim recites the phrase “the cloud object” in line 3, which should be written as “[[the]]a cloud object”.
	Appropriate corrections are respectfully required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 4 and 14, the claims recite “wherein the first new cloud object is zoned so that all segments of the first new cloud object have respective expiration times that fall within a specified time frame” wherein the underlined feature is contradicted to the feature “creating a first new cloud object that includes only unexpired segments” as recited in the independent claims 1 and 11 that the claims 4 and 14 depend on respectively.
	As per claims 5-7 and 15-17, the claims are rejected under the same premise as claims 4 and 14.
	Appropriate corrections are respectfully required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (US No. 2020/0310964 A1).

	As per claim 1, Lu et al. discloses A method, comprising:
	identifying a cloud object as a potential candidate for defragmentation; as (see e.g., ¶ 0120: as “The garbage collection operation may be implemented as a partial or delayed mark and sweep operation. The garbage collection operation includes cleaning or removing deleted objects from the live objects. When an object is deleted, a record is recorded in a deletion bucket (or other structure). The records in the deletion bucket are later used whenever the garbage collection operation is performed”, wherein the mark is referred to as identification of an object candidate for defragmentation and wherein removing and recording objects is referred to as defragmentation), and (see e.g., ¶ 0038; and Fig. 1 B: as additional defragmentation takes place by copying forward the live segments to a new compression region 88).
	evaluating the cloud object to determine what portion of segments of the cloud object are expired; as (see e.g., ¶¶ 0038 and 0047: as dead files are referred to as expired).
	when the portion of expired segments meets or exceeds a threshold, segregating the expired segments and unexpired segments of the cloud object; as (see e.g., ¶¶ 0038, 0047 and 0120: as the cleaning process involving moving live segments to a new compression region 88 or dead segments to deletion bucket takes places after the percentage of dead segments passes a threshold, wherein the ¶ 0022 discloses the method is also applied to cloud implementations).
	creating a first new cloud object that includes only unexpired segments; as (see e.g., ¶ 0038: as “After identifying the live and dead segments, the compression region 80 is cleaned by only writing (e.g., copying forward) the live segments to the new compression region 88”).
	creating a second new cloud object that includes only expired segments; and as (see e.g., ¶ 0143: as “An object is placed 1202 in a deletion bucket and a deletion record is created 1204 for the object”, wherein the object added in the newly created deletion record is an expired segment).
	deleting the cloud object from storage, as (see e.g., ¶ 0038: as “The compression region 80 can then be deleted”).	
	As per claim 2, Lu et al. discloses The method as recited in claim 1, wherein the cloud object is a deduplicated object, as (see e.g., ¶ 0001: as “More particularly, embodiments of the invention relate to systems and methods for collecting garbage in a deduplicated storage system such as a deduplicated cloud based storage system”).
	
	As per claim 3, Lu et al. discloses The method as recited in claim 1, wherein the first new cloud object is locked, and the second new cloud object is not locked, as (see e.g., ¶ 0051: as “The impacted similarity groups (or specific subgroups) may be write-locked so that incoming objects do not impact the similarity groups/subgroups being cleaned. To ensure that the write access is preserved during a garbage collection operation, new subgroups may be added to the impacted similarity groups as necessary. Any objects written to the object storage 120 during a garbage collection operation may be deduplicated with respect to the new and/or unimpacted similarity groups or with respect to similarity groups or subgroups that are not write locked”), (see e.g., ¶ 0120: as “The garbage collection operation may be implemented as a partial or delayed mark and sweep operation. The garbage collection operation includes cleaning or removing deleted objects from the live objects. When an object is deleted, a record is recorded in a deletion bucket (or other structure). The records in the deletion bucket are later used whenever the garbage collection operation is performed", hence, the second object whid1 is to be deleted is not locked”).
	
	As per claim 8, Lu et al. discloses The method as recited in claim 1, further comprising performing a liveness check, and deleting the second new cloud object based on results of the liveness check, as (see e.g., ¶ 0038).
	
	As per claim 9, Lu et al. discloses The method as recited in claim 1, wherein segregating the expired segments and unexpired segments comprises copying the unexpired segments into a first in-memory buffer, and copying the expired segments into a second in-memory buffer, as (see e.g., ¶¶ 0038, 0066, 0070 and 0084).
	
	As per claim 10, Lu et al. discloses The method as recited in claim 1, further comprising:
	receiving a lock request concerning the cloud object; as (see e.g., ¶¶ 0051, 0053, 0101, 0107, 0139, 0134, 0138 and 0140: as locking features).
	determining whether the cloud object is locked or not locked; as (see e.g., ¶¶ 0051, 0053, 0101, 0107, 0139, 0134, 0138 and 0140: as locking features).
	when the cloud object is determined to not be locked, locking the cloud object according to a duration of a segment of the cloud object that has a shortest duration of all segments of the cloud object, and updating metadata of the cloud object and metadata of the segments; and as (see e.g., ¶¶ 0051, 0053, 0101, 0107, 0139, 0134, 0138 and 0140: as locking features).
	when the cloud object is determined to be locked, determining whether a new lock duration specified in the lock request is more or less than a current lock duration of the cloud object and, either:
	when the new lock duration is greater than the current lock duration, updating metadata of the segments and updating a lock count of the cloud object, but not updating an expiry date of the cloud object; or when the new lock duration is less than the current lock duration, updating only lock counts for the cloud object and for the segments, as (see e.g., ¶¶ 0004, 0072 and 0082: as reference counting features).

	As per claim 11, the claim is rejected under the same premise of claim 1.

	As per claim 12, the claim is rejected under the same premise of claim 2.

	As per claim 13, the claim is rejected under the same premise of claim 3.

	As per claim 18, the claim is rejected under the same premise of claim 8.

	As per claim 19, the claim is rejected under the same premise of claim 9.

	As per claim 20, the claim is rejected under the same premise of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., and further in view of “Cumulus: Filesystem Backup to the Cloud”, USENIX, USENIX, THE ADVANCED COMPUTING SYSTEMS ASSOCIATION, 2 February 2009, pages 1-14, (hereinafter “Vrable et al.”), attached in the IDS submitted by the Applicant.

	As per claim 4, Vrable et al. as modified by Lu et al. discloses The method as recited in claim 1, wherein the first new cloud object is zoned so that all segments of the first new cloud object have respective expiration times that fall within a specified time frame, as (Vrable et al., see e.g., right column, third paragraph, page 229: as techniques of grouping/zoning segments by expected lifetime).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate techniques of aggregating and cleaning data segment to maintain storage efficiency as taught by Vrable et al. into the collecting garbage in a deduplicated storage system of Lu et al. with a reasonable expectation of success. The motivation for incorporating the techniques of aggregating and cleaning data segment to maintain storage efficiency of Vrable et al. into the collecting garbage in a deduplicated storage system of Lu et al. would be to group data by expected lifetime to optimize segment data for later cleaning.
	
	As per claim 5, Vrable et al. as modified by Lu et al. discloses The method as recited in claim 1, wherein the first new cloud object includes a plurality of segments, each of the segments having a respective expiration duration, and the first new cloud object is retention-locked, governance for a time period corresponding to the expiration duration that is longest among the segments, as (Vrable et al., see e.g., right column, third paragraph, page 229: as techniques of grouping/zoning segments by expected lifetime).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate techniques of aggregating and cleaning data segment to maintain storage efficiency as taught by Vrable et al. into the collecting garbage in a deduplicated storage system of Lu et al. with a reasonable expectation of success. The motivation for incorporating the techniques of aggregating and cleaning data segment to maintain storage efficiency of Vrable et al. into the collecting garbage in a deduplicated storage system of Lu et al. would be to group data by expected lifetime to optimize segment data for later cleaning.
	
	As per claim 6, Vrable et al. as modified by Lu et al. discloses The method as recited in claim 1, wherein the first new cloud object includes a plurality of segments, each of the segments having a respective expiration duration, and the first new cloud object is RLC locked for a time period corresponding to the expiration duration that is shortest among the segments, as (Vrable et al., see e.g., right column, third paragraph, page 229: as techniques of grouping/zoning segments by expected lifetime).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the claimed invention to incorporate techniques of aggregating and cleaning data segment to maintain storage efficiency as taught by Vrable et al. into the collecting garbage in a deduplicated storage system of Lu et al. with a reasonable expectation of success. The motivation for incorporating the techniques of aggregating and cleaning data segment to maintain storage efficiency of Vrable et al. into the collecting garbage in a deduplicated storage system of Lu et al. would be to group data by expected lifetime to optimize segment data for later cleaning.
	
	As per claim 7, Lu et al. discloses The method as recited in claim 6, wherein the first new cloud object expires at an end of the time period corresponding to the shortest expiration duration and, prior to expiration of the first new cloud object, and the method further comprises:
	copying forward all segments whose respective expiration duration is longer than the shortest expiration duration; as (Lu et al., see e.g., ¶¶ 0038, 0099, 0117 and 0129: as copy-forward operations).
	using the copy forwarded segments to create a second new cloud object; and deleting the first new cloud object from storage, as (Lu et al., see e.g., ¶¶ 0038, 0099, 0117 and 0129: as copy-forward operations).
	
	As per claim 14, the claim is rejected under the same premise of claim 4.

	As per claim 15, the claim is rejected under the same premise of claim 5.

	As per claim 16, the claim is rejected under the same premise of claim 6.

	As per claim 17, the claim is rejected under the same premise of claim 7.
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/5/2022